Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2, 3, 5-9, 12-15, and 17-22 are pending.  Claims 1, 4, 10, 11, and 16 have been canceled.  Note that, Applicant’s amendment and arguments filed 3/30/21 have been entered.  
Objection Rejections Withdrawn
	The following objections/rejection as set forth in the Office action mailed 12/7/20 have been withdrawn:
The rejection of claims 1-5 and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by Issberner et al (US 2009/0131542), has been withdrawn.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:
With respect to instant claims 19 and 20, line 2, it is suggested that Applicant delete “a” and insert – the --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to instant claim 6, this claim is vague and indefinite in that it recites “a pH value of from about 3.5 to about 4.5” in line 4 and then “wherein pH value of said cleansing composition is 7.5 or less” which contradicts the first pH range recited.  Clarification is required.  Note that, for purposes of examination, the Examiner has interpreted instant claim 6 as requiring a pH value of the cleaning composition of 7.5 or less.  Claims 2, 3, 5, 7-9, and 12-15 have also been rejected due to their dependency on claim 6.  
  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuch et al (US 2015/0315123).
Schuch et al teach polyglycerol partial esters of a specific composition which are capable of solubilizing very hydrophobic, oil-soluble substances in aqueous solution.  The polyglycerol partial esters can be used advantageously for preparing care and cleaning formulations, liquid soaps, shower gels, shampoos, shower gels, etc.  See paras. 72-74.  Specifically, Schuch et al teach compositions containing 4% of a polyglycerol partial ester, 7% of lauryl glucoside, 2.5% of cocoglucoside, 5% sodium 
Accordingly, the teachings of Schuch et al anticipate the material limitations of the instant claims. 
Claims 2, 3, 5-9, 12-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2010/069500.
‘500 teaches an aqueous cleansing composition for keratin fibers that comprises from 2 to 20% by weight of at least two anionic surfactants with at least one amide group in their molecules, from 0.5% to 20% by weight of at least one amphoteric surfactant, and from 0.1 to 15% by weight of at least one nonionic surfactant, preferably an alkyl polyglucoside.  See pages 1-9.  Suitable anionic surfactants include sodium cocoyl glutamate, sodium myristoyl glutamate, sodium stearoyl glutamate, etc., and mixtures thereof.  See page 4.  The pH of the composition is from 2 to 8, most preferred from 4 to 5.5.  See page 22.  Suitable amphoteric surfactants include betaines, etc.  See page 7.  The composition is substantially free of alkyl sulphate and alkyl ether sulphate surfactants, etc.  See page 2.  
‘500 does not teach, with sufficient specificity, a composition having the specific pH containing an alkyl polyglycoside, an acyl glutamate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
.   
Claims 2, 3, 5-9, 12-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hippe et al (US 2011/0139170) in view of WO2010/069500.
Hippe et al teach sulfate-free cleaning agent for skin and/or hair comprising in a cosmetically acceptable carrier a mixture of mild surfactants containing from 0.001% to 15% by weight of at least one acylamino acid salt; 0.05 to 15% by weight of at least one alkyl polyglucoside and 0.05 to 20% by weight of at least one zwitteriionic and/or amphoteric surfactant.  See claim 1 and paras. 25-30.  Suitable acyl amino acid salts include sodium cocoyl glutamate, etc.  See paras. 34-35.  Suitable amphoteric surfactants include cocamidopropyl betaine, etc.  See paras. 36-56.  
Hippe et al do not teach the specific pH of the composition or a composition having the specific pH containing an alkyl polyglycoside, an acyl glutamate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
‘500 is relied upon as set forth above.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having the specific pH containing an alkyl polyglycoside, an acyl glutamate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Hippe et al in view of ‘500 suggest a composition  having the specific pH containing an alkyl polyglycoside, an acyl glutamate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
 With respect to the rejection of the instant claims under 35 USC 102 using Schuch et al, Applicant states that instant claim 6 is now an independent claim, wherein instant claim 6 was not previously rejected using Schuch et al.  In response, note that, the Examiner asserts that instant claim 6 recites the limitation “wherein the pH value of the cleansing composition is 7.5 or less” and Schuch et al exemplify compositions 
With respect to the rejection of the instant claims under 35 USC 103 using WO2010/069500 or Hippe et al (US 2011/0139170) in view of WO2010/069500, Applicant states that ‘500 is directed towards “an aqueous cleansing composition containing at least two anionic surfactant comprising amide groups in their molecules” and Hippe et al teach the use of at least one zwitterionic and/or amphoteric surfactant, wherein such teachings do not fall within the scope of “a surfactant system consisting of an alkyl polyglycoside and an acyl glutamate as recited by the instant claims.  Additionally, Applicant states that ’500 or Hippe et al do not teach or suggest a ratio of alkyl polyglycoside to acyl glutamate of 2 to 9 as recited by the instant claims.  
In response, note that, the Examiner asserts that the instant claims overall recite “comprising” which would open the claim up to any additional ingredients including the anionic surfactants and zwitterionic and/or amphoteric surfactants as taught by ‘500 or Hippe et al, respectively.  Note that, when the phrase “consists of” appears in a clause of the body of the claim, rather than immediately following the preamble, the “consisting of” phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.  Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).  See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue “related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.).  See MPEP 2111.03(II).
Additionally, the Examiner assets that ‘500 clearly teaches an aqueous cleansing composition for keratin fibers that comprises from 2 to 20% by weight of at least two anionic surfactants with at least one amide group in their molecules (i.e., an acyl glutamate) and from 0.1 to 15% by weight of at least one nonionic surfactant, preferably an alkyl polyglucoside (See pages 1-9 of ‘500), which would clearly suggest, for example, a composition containing 5% by weight of an alkyl polyglycoside and 1% or 2% by weight of an acyl glutamate, resulting in a weight ratio falling within the scope of the instant claims.   Thus, the Examiner asserts that the teachings of ‘500 or Hippe et al in view of ‘500 are sufficient to render the claimed invention obvious under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/April 1, 2021